PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/641696 
Filing Date: July 05, 2017   
Appellant(s): Tyler M. Thatcher    



_______________________________________________
  Gerrit C. Winkel 
For Appellant


EXAMINER'S ANSWER





October 19, 2021 appealing from the Office action mailed May 20, 2021.   
  
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is  being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS 
No grounds of rejection have been withdrawn by the examiner. 
NEW GROUND(S) OF REJECTION
There are no new grounds of rejection to be reviewed by the Board. 
For the Board’s convenience, the grounds of rejection to be reviewed on appeal are presented below: 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claim 22 requires that the fabric is a single ply fabric. However, the specification does not provide any support for said new limitation.

 Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 6, 8, 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being  unpatentable over Huang et al. US 6,287,686 B1 (Huang) in view of McKee et al. US 2005/0208856 A1 (McKee).   

Considering claims 1 – 3, 5 – 6, Huang teaches fire retardant and heat resistant yarns, fabrics, felts and other fibrous blends, which incorporate high amounts of 

As to the LOI values, Huang teaches at [Col. 7, 36 37] that preferred oxidized polyacrylonitrile fibers will have an LOI of about 50-65; and at [Col. 9, 45 – 54] that the LOI's of selected fibers are 28-32 for m-Aramid, 28-36 for p-Aramid and for Rayon 16-17.  
Although Huang teaches in examples 1 to 10 fabrics having weights ranging from 5.4 to 17 oz/yd2,  in relation to the heat protection performance ratio TPP/Weight wherein TPP is Thermal Protection Properties (TPP) to Weight of single layers of fabrics expressed in oz/yd2, it does not specifically recognize fabrics having weights lower than 5.4 oz/yd2. However, McKee et al. US 2005/0208856 A1 (McKee) teaches woven flame resistant fabrics used in protective apparel, industrial work apparel, military apparel, transportation vehicle interiors and industrial fire barriers; wherein the fabric comprises multi-ply inherently flame resistant yarns. The individual plies of the multi-ply inherently flame resistant yarns are separated from each other [Abstract]. Further, McKee teaches that the fabric comprises a woven fabric having a weight of 2-12 (preferably 4-8) oz/yd2 
Considering claim 4, the fabrics disclosed by Huang consist of yarns comprising FR fiber and strengthening fibers. Thus, said fabrics are free of filaments. 

Considering claims 8 and 10, Huang teaches that the fabrics of the disclosure are useful for article of manufacture selected from the group consisting of clothing, a jump suit, a glove, a sock, a welding bib, a fire blanket, protective head gear, a lining and undergarment. These articles are considered to meet all limitations in the subject claims.   

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 6,287,686 B1 (Huang) in view of McKee et al. US 2005/0208856 A1 (McKee) and further in view of Caldwell US 5,418,051 [Caldwell]. 

Considering claims 11 and 12, Huang in view of McKee is relied upon as set forth above in the rejection of claim1. Further, Huang does not specifically recognize that a silicone based polymer is applied to the fabric nor that comprises a fluorochemical impregnated within the fabric. However, Caldwell teaches an improved process for treating a porous web (especially fabric) to produce a novel silicone polymer .  

Claims 13 – 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 6,287,686 B1 (Huang) in view of McKee et al. US 2005/0208856 A1 (McKee) and further in view of Caldwell US 5,418,051 [Caldwell] and Hanyon et al. US 2004/0091705 A1 (Hanyon).  

Considering claims 13 – 15, 18 – 19 and 23, Huang in view of McKee is relied upon as set forth above in the rejection of claim1. Further, Huang does not specifically recognize that a silicone-based polymer is applied to the fabric nor that comprises a fluorochemical impregnated within the fabric. However, Caldwell teaches an improved process for treating a porous web (especially fabric) to produce a novel silicone polymer internally coated web. Preferably, the fabric is preliminarily impregnated with a fluorochemical. Webs or fabrics produced by this process are breathable, waterproof or highly water repellent and flexible [Abstract]. Therefore, it 
Moreover, although Huang recognizes the use of strengthening fibers, the combination Huang in view of McKee and Caldwell is silent regarding the use of metallic, ceramic or O-PAN strengthening filaments having a diameter between 0.001 and about 0.01 inch. However, Hanyon teaches fire retardant and heat resistant fabrics, and other fibrous blends, which incorporate one or more fire retardant and heat resistant strands comprising oxidized polyacrylonitrile and one or more strengthening filaments such as metallic filaments (e.g., stainless steel), high strength ceramic filaments, or high strength polymer filaments [Abstract]. Further, Hanyon teaches at [0060] that the preferred strengthening filaments are elongated strands of metal, ceramic or polymer having a small enough diameter so that the filament is flexible enough for use in manufacturing yarns, fabrics or other fibrous blends. Strengthening filaments will preferably have a diameter in a range of about 0.0001" to about 0.01", which overlap completely with Applicant’s range. Therefore, It would have been obvious to one of skill in the art at the time of the invention to include strengthening filaments as taught by Hanyon into the fire resistant fabrics suggested by the prior art when it is desired to increase the strength and maintain the flexibility of said fabrics.  

As to the limitation in claim 23, requiring that the protective fabric is capable shedding and resisting high heat materials or flame to prevent formation of a second-degree bum to a wearer. This property is expected to be inherent to the prior art fabric, because said fabric has the same components in the same ranges as the claimed fabric. 
As to the limitation in claim 13, requiring that the fabric is breathable rather than being laminate or plug, the examiner notes that the process to apply the silicone polymer disclosed by Caldwell is the same as the process used by Applicant; therefore, the prior art fabric is not laminated or plugged. 

Considering claim 16, Caldwell teaches that a preferred class of liquid curable silicone polymer compositions comprises a curable mixture of the following components: (A) at least one organo-hydrosilane polymer (including copolymers); (B) at least one vinyl substituted polysiloxane (including copolymers); and(C) a platinum or platinum containing catalyst [Col. 20, 24 – 33]. 

Considering claim 17, Caldwell teaches at [Col. 11, 14 – 20] that the depth of silicone polymer impregnation into a web can be controlled by the application procedures herein described to provide a selective placement of the silicone polymer impregnant within the substrate or web. This allows the shear thinning, i.e., viscosity reduction, action to take place throughout the web.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 6,287,686 B1 (Huang).
Considering claim 22, Huang teaches fire retardant and heat resistant yarns, fabrics, felts and other fibrous blends, which incorporate high amounts of oxidized polyacrylonitrile fibers or O-PAN. Such yarns, fabrics, felts and other fibrous blends have a superior LOI, TPP and continuous operating temperature, compared to conventional fire retardant fabrics. The yarns, fabrics, felts and other fibrous: blends are also more soft and supple, and are therefore more comfortable to wear, compared to conventional fire retardant fabrics. The yarns, fabrics, felts and other fibrous blends incorporate up to 99.9% oxidized polyacrylonitrile fibers, together with at least one additional fiber, such as p-aramid, in order to provide increased tensile strength and abrasion resistance of the inventive yarns, fabrics, felts and other fibrous blends [Abstract]. Further, Huang teaches that the yarns and fabrics of the disclosure combine the tremendous fire retardant and heat resistant characteristics of oxidized polyacrylonitrile with the strengthening and abrasion resistance offered by one or more additional fibers, which are stronger but less fire retardant. These additional fibers may be referred to as "strengthening fibers" and include, but are not limited to, 
Huang does not specifically recognize that the strengthening fibers include aramid and rayon fibers. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to pursue the known options within his or her technical grasp, and select aramid and FR rayon fibers as the strengthening fibers in Huang’s yarns and fabrics as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the protective fabric in addition to fire retardance and heat resistance with abrasion resistance and other strengthening properties. 
As to the LOI values, Huang teaches at [Col. 7, 36 37] that preferred oxidized polyacrylonitrile fibers will have an LOI of about 50 - 65; and at [Col. 9, 45 – 54] that the LOI's of selected fibers are 28 - 32 for m-Aramid, 28 - 36 for para-Aramid and for Rayon 16-17.  
2,  in relation to the heat protection performance ratio TPP/Weight wherein TPP is Thermal Protection Properties (TPP) to Weight of single layers of fabrics expressed in oz/yd2. Thus, the lower weight disclosed by Huang when rounded to the same significant figure in the claims i.e. 5 oz/yd2 renders obvious said limitation.     

 (2) Response to Argument

Appellant’s request to the Board for the reversal of the rejection of claims 1 – 6, 8, 10 – 19 and 21 – 23 in Office Action mailed May 20, 2021is based on that:  

I.	 The Rejection of claim 22 under 35 U.S.C. 112 should be Reversed.
Appellant contends that the single ply fabric is described throughout the original disclosure with at least ‘reasonable clarity.’ Specifically, paras. [0034-36] clearly describe a fabric or article of clothing that clearly encompasses a single ply material, including “metal-shedding polymer material located on an outer perimeter of the yarn strand(s).” Further, para. [0113] of the specification discloses that the fabric was tested in one example embodiment as “an undergarment consisting of a single layer of all-cotton T-shirt.” The single ply fabric is therefore evidenced by the creation of the fabric in a single layer, with the single layer of yarn including metal-shedding polymer material located on an outer perimeter of the yarn strand. For at least the reasons discussed above it is submitted that the specification conveyed to skilled artisans that the Appellant possessed 
In response, the examiner submits that the above arguments are inaccurate for the following reasons. Appellant has failed to point out a specific section within [0034 – 0036] which would teach that the fabric is a single ply fabric. In the cited portion of the specification, there is simply no teaching that the fabric of the instant application is formed as a single ply. 
Moreover, Appellant contends that paragraph [0113] of the specification discloses that the fabric was tested in one example embodiment as “an undergarment consisting of a single layer of all-cotton T-shirt.” The single ply fabric is therefore evidenced by the creation of the fabric in a single layer, with the single layer of yarn including metal-shedding polymer material located on an outer perimeter of the yarn strand. 
The examiner respectfully submits that said arguments are again inaccurate. Paragraph [0113] refers to the testing of 4 inventive fabric samples (identified as sample 104), and discloses that the results are summarized in Table III. Further, paragraph [0112] describes the composition of the four fabrics: “A lightweight, flexible and fire retardant and heat resistance fabric (referred to hereafter as C59) suitable for manufacturing clothing, comprising a 86:14 wt % blend of O-Pan and p-aramid without a silicone-based polymer encapsulation treatment, and having a weight of about 6 oz/yd.sup.2, was tested as compared to the same fabric (referred to hereafter as C59E) 
Therefore, the fact that the last sentence of [0113] recites: “Each fabric 104 (as described above), was tested using an undergarment consisting of a single layer of all-cotton T-shirt.”; teaches only how the samples 104 were tested, and not that the samples 104 were formed as a single ply. 

II A.	The examiner’s rejection of claims 1 – 6, 8, 10 and 21 over Huang in view of McKee should be reversed. 
Appellant’s arguments against the rejection of claims 1 – 6, 8, 10, and 21 are based on that the performance of the fabric of McKee is tied to its weight, such that while the fabric may have a weight of about 2 to about 12 oz/yd2, industrial applications require higher weights of about 5.5 to 6.5 oz/yd2 and more preferably about 5.8 to 6.2 oz/yd2 in order to meet industry specifications for tensile strength, tear strength, pilling, seam slippage and burn protection (paragraphs [0026], [0048]-[0051] and [0095]). Each example giving fabric weights in McKee confirms this understanding, that for such industrial clothing applications, weights of 5.5 oz/yd2 or higher will be used (paragraphs [0038]-[0045]). This is also consistent with Huang’s teachings regarding fabric weight for such clothing, that weights lower than 5.4 oz/yd2 are not suitable for such use. As demonstrated in the Examples A-K of McKee, even these higher weight fabrics treated according to the fluid treatment process achieved a maximum Thermal Protection 
 In response to these arguments, the examiner notes his agreement with Appellant in that McKee makes a distinction between the properties and performances for  “protective apparel” and “industrial work apparel”, as it discloses at [0258]: “The fabrics of the present invention have utility in a variety of end uses, including but not limited to protective apparel, industrial work apparel (i.e. that designed to be worn in an industrial environment and laundered under industrial wash conditions), military apparel, transportation vehicle interiors (including but not limited to aviation, boat, car, bus, train, RV etc. interiors), industrial fire barriers, home and office furnishings, office panels, and virtually anywhere that FR protection would be of advantage.”
Appellant further argues that Huang achieves a fire retardant and heat resistant yarn or fabric by strengthening oxidized polyacrylonitrile fibers in the material with strengthening fibers and without adding multiple layers, without adding a finish to the fabric and without relying on the treatment of the fabric with chemicals. In order to achieve adequate performance in the yarn or fabric without reducing its fire-retardant properties, the combination of Huang and McKee recognizes increased performance from higher weight fabrics (see col. 16, ll. 18-56 of Huang and paragraph [0026] of McKee). Therefore, it would be contrary to the teachings of Huang to reduce the weight (and expected performance) of the fabric. Doing so would render Huang unsatisfactory for its 
In response, the examiner submits that these arguments are simply not true. Huang teaches at [Col. 10, 65 – 67, and Col. 11, 1 – 8] that “In addition to the oxidized polyacrylonitrile fibers and strengthening fibers, it is certainly within the scope of the invention to add additional components to the yarns according to the invention. These include other fibers that may be added in order to provide additional properties, such as color or dyability, as well as sizing agents, flame retardant chemicals, and the like. Treatments such as sizing agents and flame retardant chemicals may advantageously be introduced into the finished fabric or article of manufacture as well.”
Moreover, the examiner submits that Huang, as noted in the rejection above, is directed to yarns, fabrics, felts and other fibrous blends. The yarn can be woven, knitted, or otherwise assembled into an appropriate fabric that can be used to make a wide variety of fire retardant and heat resistant articles of manufacture, including but not limited to, clothing, jump suits, gloves, socks, welding bibs, fire blankets, floor boards, padding, protective head gear, linings, undergarments, cargo holds, bedding, mattress insulation, drapes, insulating fire walls, and the like [Col. 2, 62 – 68]; and that McKee teaches at [0005 and 0002] that a need exists for fabrics and garments, in particular undergarments, that provide a good degree of FR protection to users, while providing a greater degree of user comfort and improved aesthetic characteristics. In addition, a need exists for a method of enhancing the aesthetic characteristics of FR fabrics and garments.

Regarding the examiner’s response to previous arguments directed to the examples in Huang, Appellant further argues that the conclusory statements of the Office Action are misleading. 
In response, the examiner submits that there is nothing to be considered as “misleading” in stating the facts. 
Appellant further argues that the examiner erred in submitting that Huang teaches in examples 1 to 10 fabrics having weights ranging from 5.4 to 17 oz/yd2, and that the lower weight disclosed by Huang, when rounded to the same significant figure in the claims, renders the claimed weight of claim 1 obvious; this expansion of the teachings of Huang is not supported by any evidence (Action, p. 14).
In response, the examiner submits that claim 1 requires a fabric weight up to 5 oz/yd2; thus, rounding Huang’s value from 5.4 to 5 oz/yd2, , should not be considered an expansion of Huang’s teachings.
 II B.	The examiner’s rejection of claims 11 – 19, and 23 over Huang in view of McKee and Caldwell should be reversed. 
Appellant respectfully submits that the teachings of Huang, McKee, Caldwell and Hanyon are incompatible with one another, at least in the combination of Huang and 
Appellant further argues that in addition, Huang emphasizes that its fabrics do not employ finishes or chemical treatments, such that it would be contrary to Huang to even contemplate modifying it in the way suggested in the Office Action, to employ the finish or chemical treatment of Caldwell.
In response, the examiner submits that these arguments are simply not true. Huang teaches at [Col. 10, 65 – 67, and Col. 11, 1 – 8] that “In addition to the oxidized polyacrylonitrile fibers and strengthening fibers, it is certainly within the scope of the invention to add additional components to the yarns according to the invention. These include other fibers that may be added in order to provide additional properties, such as color or dyability, as well as sizing agents, flame retardant chemicals, and the like. Treatments such as sizing agents and flame retardant chemicals may advantageously be introduced into the finished fabric or article of manufacture as well.
In response to Appellants assertion of surprising, unexpected and unpredictable results, the examiner reproduces below the PTAB’s position in parent case SN 13018213, in addressing similar claim of unexpected results.

We have evaluated Exhibits A-F (including the photographs allegedly supporting unexpected results), which are attached to the Declaration, but do not find them persuasive because it is unclear how and why the photographs quantitatively support any unexpected result in terms of tear strength or any other property. In addition, the Appellant’s own arguments and evidence indicate that the effect of the elastomeric silicone polymer is unpredictable and is highly dependent on the nature of the underlying fabric (App. Br. 27, citing Decl. ¶¶ 16, 60-62). Despite this unpredictability, the showing of unexpected results appears to be limited to a specific fabric based on 86.14% by weight of oxidized polyacrylonitrile and aramid strengthening fibers that are encapsulated with EPIC” silicone polymer, whereas claim1 reads broadly on numerous types of yarns. Indeed, claim 1 covers “yarn strands composed of oxidized polyacrylonitrile fibers and/or filaments and strengthening fibers” with no specific 

Having addressed all Appellant’s arguments presented in this Appeal in regards to the rejection of claims 1 – 6, 8, 10 – 19 and 21 – 23 in Office Action mailed May 20, 2021, the Examiner believes that the rejections should be sustained. 

Respectfully submitted,
/REL/
Ricardo E. Lopez, Patent Examiner, Art Unit 1786

Conferees:


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787      
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.